PER CURIAM.
Laron Griffin appeals from the district court’s order denying his motion for reconsideration of the district court’s denial of his motion for reduction of sentence based on his acceptance of responsibility. The district court lacked authority to reduce Griffin’s sentence on this basis. See 18 U.S.C. § 3582(c) (2000); Fed.R.Crim.P. 35. Accordingly, we affirm the district court’s order denying Griffin’s motion. We dispense with oral argument because the facts and legal contentions are adequately *903presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.